UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7882


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

MICHAEL CRANDALE WILLIAMS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (2:95-cr-00009-H-1)


Submitted:    December 15, 2009            Decided:   December 22, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Crandale Williams, Appellant Pro Se.      Anne Margaret
Hayes, Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Crandale Williams appeals the district court’s

order granting his motion for a reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find   no   reversible    error.      Accordingly,     we    affirm   for   the

reasons stated by the district court.            See United States v.

Williams, No. 2:95-cr-00009-H-1 (E.D.N.C. Sept. 23, 2009).                   We

dispense    with   oral    argument    because   the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2